STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   August 8, 2017
               Plaintiff-Appellee,

v                                                                  No. 334002
                                                                   Chippewa Circuit Court
GERALDINE GALBRAITH TAECKENS,                                      LC No. 15-001694-FH

               Defendant-Appellant.


Before: SAAD, P.J., and SERVITTO and GADOLA, JJ.

PER CURIAM.

       Defendant appeals as of right her jury-trial convictions of six counts of healthcare fraud,
MCL 752.1003(1). The trial court departed upward from the recommended sentencing
guidelines range of 0 to 17 months’ imprisonment and sentenced defendant to serve concurrent
terms of two to four years’ imprisonment for each of her convictions. We affirm.

       The jury found that defendant improperly billed Blue Cross Blue Shield of Michigan for
numerous purported psychotherapy sessions. Evidence at trial revealed that defendant billed for
occasions when she accompanied a patient to a community pool and when she took a therapy
group out to dinner. Defendant also diagnosed the family members of several autistic children,
who were part of a peer-activity group she hosted, with mental health disorders without their
knowledge, and then billed them for individual therapy. She also billed for giving massages.

        At sentencing, the trial court explained that it found defendant’s actions “incredibly
shocking and remarkably disturbing” and concluded that the recommended minimum sentencing
guidelines range did not account for defendant’s abuse of trust, the fact that the crimes involved
the systematic and intentional exploitation of children and their families, or the fact that
defendant intentionally misdiagnosed children for financial gain. The trial court ultimately
concluded that the duration of the fraud, the amount of money obtained, the intentional nature of
the misdiagnoses, the calculated nature of the crimes, and the sustained impact on the victims
justified a sentence of two to four years’ imprisonment.

        On appeal, defendant argues that her departure sentence was unreasonable because the
trial court’s rationale supporting the departure was inappropriate and the extent of the departure
was disproportionately lengthy. We disagree.



                                               -1-
        We review a trial court’s decision to depart upward from the sentencing guidelines for
reasonableness under an abuse-of-discretion standard. People v Steanhouse, ___ Mich ___, ___;
___ NW2d ___ (2017) (Docket Nos. 152671, 152849, 152871, 152872, 152873, 152946,
152946, and 152948); slip op at 14, 20. “The trial court abuses its discretion when its decision
falls outside the range of principled outcomes or when it erroneously interprets or applies the
law.” People v Lane, 308 Mich. App. 38, 51; 862 NW2d 446 (2014) (citations omitted). In the
sentencing context, a trial court abuses its discretion if it imposes a sentence that is not
proportional under the standard set forth in People v Milbourn, 435 Mich. 630; 461 NW2d 1
(1990). Steanhouse, ___ Mich at ___; slip op at 14-16, 20.

        A sentencing court must take into account the guidelines range when imposing a sentence
and must justify the sentence imposed. People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502
(2015). “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” Id. A reasonable sentence is one that satisfies the “principle
of proportionality” test articulated in Milbourn, 435 Mich. at 634-636. Steanhouse, ___ Mich at
___; slip op at 20.

       In a nutshell, Milbourn’s principle of proportionality requires a sentence to be
       proportionate to the seriousness of the circumstances surrounding the offense and
       the offender. Milbourn instructs that departure sentences are appropriate where
       the guidelines do not adequately account for important factors legitimately
       considered at sentencing so that the sentence range calculated under the
       guidelines is disproportionate, in either direction, to the seriousness of the crime.
       The extent of the departure must also satisfy the principle of proportionality.
       [People v Masroor, 313 Mich. App. 358, 374; 880 NW2d 812 (2015), aff’d in part,
       rev’d in part on other grounds by People v Steanhouse ___ Mich ___ (2017)
       (quotation marks and citations omitted).]

Under Milbourn, the trial court may reweigh guidelines variables and “remove the distortions
induced by a classification system that is, by necessity, overly simplistic.” People v Houston,
448 Mich. 312, 327; 532 NW2d 508 (1995).

       Defendant first argues that the trial court should not have imposed an upward-departure
sentence because the sentencing guidelines already accounted for the repetitive nature of her
conduct. We disagree.

        Defendant’s argument implicates prior record variable (PRV) 7 and offense variable
(OV) 13. PRV 7 involves “subsequent or concurrent felony convictions.” MCL 777.57(1). The
trial court in this case assessed 20 points under PRV 7, which is appropriate if a defendant has “2
or more subsequent or concurrent convictions.” MCL 777.57(1)(a). OV 13 involves a
“continuing pattern of criminal behavior.” MCL 777.43(1). The trial court assessed 5 points
under OV 13, which is appropriate if the sentencing offense “was part of a pattern of felonious
criminal activity involving 3 or more crimes against property.” MCL 777.43(1)(f).

        Contrary to defendant’s argument on appeal, the trial court did not base its departure
rationale on the number or amount of crimes defendant committed, but rather on the duration of
defendant’s fraudulent conduct. Neither PRV 7 nor OV 13 accounts for the length of time over

                                                -2-
which the fraudulent conduct took place. Evidence presented at trial revealed that defendant
fraudulently billed patients for over three years. We conclude that the trial court did not abuse its
discretion by considering the duration of defendant’s fraudulent conduct because the sentencing
guidelines did not account for this factor.

         Defendant next argues that the trial court inappropriately considered her failure to pay
restitution and the fact that she intentionally misdiagnosed patients. Defendant has abandoned
these arguments by failing to provide any legal authority in support of her position. People v
Matuszak, 263 Mich. App. 42, 59; 687 NW2d 342 (2004). We nonetheless note, however, that the
record is replete with evidence supporting the trial court’s conclusion that defendant intentionally
misdiagnosed the family members of autistic children for her own financial gain.

       Finally, defendant argues that her sentence was disproportionate because, comparing her
sentence to the sentencing grid, she was sentenced as if she were a much more serious offender.
The purpose of proportionality in sentencing is to “protect[] against unjustified sentence disparity
between similarly situated offenders[.]” Milbourn, 435 Mich. at 636. Even when a departure is
appropriate, the extent of the departure may violate the principle of proportionality. Id. at 660.

        In this case, the trial court supported its decision to depart from the sentencing guidelines
range by considering the duration of defendant’s conduct and by finding that the crimes involved
the systematic, intentional exploitation of children and their families. The trial court found that
the sentencing guidelines did not account for the victimization of the families. It also found that
defendant’s lack of criminal history was not mitigating because the fraud took place over a long
period of time. These circumstances, supported by the record evidence, are both traits of the
offense and the offender. See Milbourn, 435 Mich. at 636. The trial court’s decision to treat
defendant as though she were an offender with a more serious criminal history was consistent
with the trial court’s rationale for an upward departure.1 We conclude that the trial court’s
decision to depart upward from defendant’s recommended guidelines range by seven months fell
within the range of reasonable and principled outcomes.

       Affirmed.



                                                              /s/ Henry William Saad
                                                              /s/ Deborah A. Servitto
                                                              /s/ Michael F. Gadola




1
 We note that a minimum sentence of 24 months’ imprisonment is within the sentencing ranges
applicable to class F offenses, but is below the greatest minimum sentence applicable to a non-
habitual offender for a class F offense, which is 30 months’ imprisonment. See MCL 777.17d;
MCL 777.67.


                                                 -3-